Citation Nr: 0512376	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.


FINDINGS OF FACT

1.  The veteran died in December 2001.  The cause of the 
veteran's death was renal failure due to hypertension due to 
diabetes, with other significant unrelated conditions being 
aortic valve replacement and congestive heart failure.

2.  The veteran's service-connected psychoneurosis anxiety 
state produced an increase in severity of hypertension.

3.  Hypertension contributed to death.  


CONCLUSIONS OF LAW

1.  Service-connected psychoneurosis aggravated hypertension.  
38 C.F.R. § 3.310 (2004).

2.  A disability incurred in or aggravated by service 
contributed materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1310(a) (West 2002); 38 C.F.R. §§ 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.  

Analysis

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran's death certificate indicates that he was 82 
years old when he died in December 2001 from renal failure 
due to hypertension due to diabetes, with other significant 
conditions contributing to death being aortic valve 
replacement and congestive heart failure.  

At the time of the veteran's death, service connection was in 
effect for psychoneurosis anxiety state.

One private physician stated in 2001 that his hypertension 
was thought to be made worse by his underlying 
depression/anxiety disorder.  He added in 2004 that his 
hypertension was caused in part by the psychological problems 
or at least worsened by them.  He also indicated in 2004 that 
chronic anxiety and depression were factors that played a 
part in his demise in relation to cardiac failure.  Another 
private physician stated in 2002 that the veteran's anxiety 
was severe enough that it was almost certainly a contributing 
factor to his chronic hypertension.  A VA examiner was asked 
for an opinion in September 2002.  His September 2002 opinion 
does not opine on the matter of whether the veteran's 
service-connected psychiatric disorder made the veteran's 
hypertension worse.  It instead opines that it did not lead 
to the development of hypertension.  That is not the only 
question which we must address.  

The question of whether the veteran's service-connected 
psychiatric disease made the veteran's hypertension worse and 
in doing so contributed substantially or materially to his 
death must be addressed.  See 38 C.F.R. § 3.312(c) and Allen 
v. Brown, 7 Vet.App. 439 (1995).  When that VA examiner 
addressed the matter of whether the veteran's 
service-connected neuropsychiatric disorder played any role 
in the veteran's death, pursuant to the Board's February 2004 
remand, his response, in March 2004, was that careful review 
of the medical literature indicates no relationship to 
longstanding depression/chronic anxiety to primary or 
essential hypertension.  He then added that, therefore, the 
private physician's statement that the veteran's longstanding 
depression/anxiety contributed to an elevated blood pressure 
and then in turn to the veteran's death is not founded on any 
evidence-based data.  

However, in the Federal Register on October 7, 2004, 69 Fed 
Reg 60082, 60088-89, VA's Secretary indicated that a number 
of authorities have postulated that stress may contribute to 
cardiovascular disease through a concept referred to as 
allostatic load, which is described as the long term effect 
of physiological response to stress.  The Secretary then 
reported:  

Through the process of allostasis, the autonomic 
nervous system, the hypothalamic-pituitary-adrenal 
axis, and the cardiovascular, metabolic, and 
immune systems protect the body by responding to 
stress with adaptive changes.  Those changes can 
cause wear and tear on the systems involved in 
this response and may produce a variety of 
cardiovascular changes associated with 
atherosclerosis, hypertension, cardiac 
arrhythmias, compromised coronary function, and 
increased risk of myocardial infarction and 
stroke.  

Immediately following in the remainder of the indented 
paragraph quoted above, the Secretary cited an article in the 
New England Journal of Medicine and a textbook published in 
London, entitled, "Stress and the Heart:  Psychosocial 
Pathways to Coronary Heart Disease.

The term, "disability", as contemplated by the VA 
regulations, means "impairment in earning capacity resulting 
from . . . [all types of] diseases or injuries [encountered 
as a result of or incident to military service] and their 
residual conditions. . . ." 38 C.F.R. § 4.1 (1990). . . .Such 
a definition of "disability" follows the overall statutory 
and regulatory purpose of the veterans compensation law.  
This purpose is reflected in the ratings system, which rates 
different mental and physical maladies based upon diminished 
earning capacity. . . . Hence, although "disability" is not 
defined by [ § 1153] for compensation purposes, the 
regulatory definition adopted [in 38 C.F.R. § 4.1] is a 
reasonable one.

The Court holds that the term "disability" as used in § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  As 
stated by the Secretary in his memorandum in response to the 
Court's November 9, 1994, order:  To the extent [that] such 
additional disability is literally a result of "personal 
injury suffered or disease contracted in line of duty," under 
38 U.S.C. § 1110, service connection should be established.  
In such a case, the additional "disability" results from the 
original service-connected condition.  Thus, pursuant to § 
1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Cf. 38 C.F.R. § 3.322 (1994) (in 
compensating for aggravation of a preservice disability by 
active service, it "is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule . . .").

Because of the information in the Federal Register, we accord 
more probative value to the reports from the veteran's 
private physicians than to the March 2004 report of the VA 
examiner, and conclude that the veteran's service-connected 
psychoneurosis anxiety state contributed materially to his 
death by making his hypertension worse.  

In light of the above, service connection for the cause of 
the veteran's death is warranted.  38 C.F.R. § 3.312(c).

The preponderance of the evidence supports the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


